               Case 5:19-cv-00159-FB Document 6 Filed 02/11/19 Page 1 of 5



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                CORPUS CHRISTI DIVISION


JULIETA GARIBAY, et al.                             §
                                                    §
           Plaintiffs,                              §
                                                    §
vs.                                                 §   Civil Action No. 2:19-cv-00040
                                                    §
DAVID WHITLEY, et al.                               §
                                                    §
           Defendants.                              §


  PLAINTIFFS’ APPENDIX IN SUPPORT OF THEIR EMERGENCY APPLICATION
 FOR TEMPORARY RESTRAINING ORDER OR, IN THE ALTERNATIVE, MOTION
                    FOR PRELIMINARY INJUNCTION


EXH. NO.                                           DOCUMENT
      1          Election Advisory No. 2019-02, Texas Secretary of State (January 25, 2019)

      2          “Notice to Registered Voter for Proof of Citizenship,” Texas Secretary of State
                 Press Release, Secretary Whitley Issues Advisory On Voter Registration List
      3
                 Maintenance Activity, Texas Secretary of State (January 25, 2019)
      4          Ingram Email To Counties Re: Revised Guidance, February 1, 2019

      5          OAG letter, February 8, 2019

      6          Ken Paxton (@KenPaxtonTX), Twitter (January 25, 2019, 12:37 PM)

      7          Greg Abbott (@GregAbbott_TX), Twitter, (January 25, 2019, 1:57 PM)
                 President Donald J. Trump (@realDonaldTrump), Twitter (January 27, 2019, 5:22
      8
                 AM)
      9          Declaration of Bruce J. Elfant, Travis County Assessor-Collector

      10         WITHDRAWN EXHIBIT

      11         WITHDRAWN EXHIBIT

      12         Declaration of Jane Doe #1


                                                   1
           Case 5:19-cv-00159-FB Document 6 Filed 02/11/19 Page 2 of 5




EXH. NO.                                       DOCUMENT
   13       Declaration of Jane Doe #2

   14       Declaration of Elena Keane (forthcoming)

   15       Declaration of Maria Felicitas Barbosa

   16       Declaration of Julieta Garibay

   17       Declaration of Abraham J. Espinosa Flores

   18       Declaration of Efren A. Gomez

   19       Declaration of Viridiana Tule Carrizales

   20       Declaration of Lorena Tule-Romain

   21       Declaration of Maria Garcia

   22       Declaration of Juanita Valdez-Cox, La Unión Del Pueblo Entero (LUPE)

   23       Letter from County of Smith Elections Administrator to Jane Doe #1

   24       Letter from Wood County Elections Department to Jane Doe #2

   25       Letter from Austin Voter Registrar to Maria Felicitas Barbosa

   26       Letter from Galveston County Assessor and Collector of Texas to Elena Keane
            MASS EMAIL (VR/EA/V-670) – New TEAM Workflow: DPS Non U.S. Citizen
   27
            Data Comparison from Betsy Schonhoff , December 5, 2018
            MASS EMAIL (VR/EA/V-666) – Updated Notice and Mini-Manuals: DPS Non
   28
            U.S. Citizen Data Comparison from Betsy Schonhoff , January 4, 2019
            MASS EMAIL (VR/EA-111) – List Maintenance (Eligibility) Webinar from Betsy
   29
            Schonhoff , January 25, 2019
            MASS EMAIL (CC/EA/VR - 883) -- Secretary Whitley Issues Advisory On Voter
   30
            Registration List Maintenance Activity from Betsy Schonhoff , January 25, 2019
            MASS E-MAIL ADVISORY (VR/EA/V-665) - Use of Non-U.S. Citizen Data
   31       obtained from the Department of Public Safety from Betsy Schonhoff , January 25,
            2019
   32       Email Betsy Schonhoff , January 11, 2019 RE: TACA Newsletter for January

   33       List Maintenance (Eligibility) Full Slide
            Email Betsy Schonhoff , December 20, 2018 RE: Updated Notice of Examination
   34
            (Proof of Citizenship Letter)

                                               2
           Case 5:19-cv-00159-FB Document 6 Filed 02/11/19 Page 3 of 5




EXH. NO.                                       DOCUMENT
   35       Travis County Non-Citizen Data Fact Sheet - 2019_02_07

   36       Texas voter registration form
            James Barragán, Robert T. Garrett, and Julieta Chiquillo , Are Non-U.S. Citizens
   37       voting in Texas? Conservatives say yes; voting rights advocates say show me,
            Dallas Morning News (January 28, 2019)
            LouAnna Campbell, Smith County elections office looking into 297 possible non-
   38
            U.S. citizens registered to vote, Tyler Paper (January 29, 2019)
            American Community Survey FactFinder, Selected Characteristics of the Native
   39       and Foreign-Born Populations (Texas), United States Census Bureau (2017 5-year
            ACS data), U.S. Census Bureau
            AG Paxton: Texas Secretary of State’s Office Discovers Nearly 95,000 People
   40       Identified by DPS as Non-U.S. Citizens are Registered to Vote in Texas, Ken
            Paxton, Attorney General of Texas (January 25, 2019)
   41       Non-citizen voter registration in Texas, KGNS-TV (January 31, 2019)
            Alexa Ura, Some Texas voters already are being asked to prove their citizenship
   42
            after state's announcement, The Texas Tribune (January 28, 2019)
            James Barragán, Julieta Chiquillo, and Robert T. Garrett, Some names in list of
   43       98,000 potential non-citizen voters included 'in error,' county officials say, citing
            state, Dallas News powered by the Dallas-Morning News (January 29, 2019)
            Alexa Ura, Texas quietly informs counties that some of the 95,000 voters flagged
   44       for citizenship review don't belong on the list, The Texas Tribune (January 29,
            2019)
            Guillermo Contreras and Dylan McGuinness, State hedges on claim that 100,000
   45       Texas voters aren’t citizens, faces federal lawsuit, San Antonio Express-News
            (January 29, 2019)
            Cassie L. Smith, State: All 366 on local list of potential noncitizen voters are
   46
            citizens, Waco Tribune-Herald (January 31, 2019)
            Liam Stack, Many Texas Voters Whose Citizenship Was Questioned Are in Fact
   47
            Citizens, New York Times (January 29, 2019)
            Paul Weber, Texas tells counties noncitizen voter report may be flawed, Associated
   48
            Press (January 29, 2019)
            Associated Press, 18K Houston area voters removed from citizenship check, The
   49
            Tribune (January 30, 2019)
            James Barragán, Robert T. Garrett, and Julieta Chiquillo, Tens of thousands
   50       removed from potential non-citizen voters list after counties find flawed data,
            Dallas Morning News (January 31, 2019)
            Phil Prazan, County officials: Texas non-citizen voter list is 'too big,' wrong,
   51
            KXAN (January 30, 2019)
            Gregg Re, List of 95K ineligible voters on the rolls may be overstated, Texas State
   52
            Department suggests, FOX News (January 30, 2019)


                                               3
           Case 5:19-cv-00159-FB Document 6 Filed 02/11/19 Page 4 of 5




EXH. NO.                                        DOCUMENT
            Carlos Sanchez, Former Texas Secretary of State Believes Inaccurate Voting List
   53
            Should Be Rescinded, Texas Monthly (January 31, 2019)
            Ashley Lopez, Gov. Greg Abbott Says Alleged Noncitizen Voter Purge Is A 'Work
   54
            In Process,' KUT (January 31, 2019)
            James Barragán and Julieta Chiquillo, Texas issues new guidelines for counties to
   55
            probe whether noncitizens voted, Dallas Morning News (February 1, 2019)
            Greg Allen, World War II Vet Caught Up In Florida's Voter Purge Controversy,
   56
            NPR (May 31, 2012)
            Janell Ross, Florida Voter Purge Will Continue, Defying Federal Warning,
   57
            Huffington Post (June 2, 2012)
            Steve Bousquet, Fla. Gov. Rick Scott's voter purge efforts start anew, Tampa Bay
   58
            Times (September 27, 2012)
            Steve Bousquet and Amy Sherman, Florida suspends non-citizen voter purge
   59
            efforts, (March 27, 2014)
            Scott Gessler, Colorado’s Secretary Of State, Asks 4,000 Registered Voters For
   60
            Proof Of Citizenship, Huffington Post (August 17, 2012)
            Jordan Fabian, Voter Purging Resurfaces in Colorado, ABC News (October 24,
   61
            2019)
            Sam Levin, Out of fourteen illegal voters banned after Scott Gessler’s campaign,
   62
            how many voted? Zero Westword (October 12, 2012)
            Robert T. Garrett, Texas' top election official: About 58,000 non-citizens cast
   63
            ballots in state elections since 1996, Dallas News (January 25, 2019)
            Alexa Ura, How An Attempt To Review Texas' Voter Rolls Turned Into A Debacle,
   64
            Texas Tribune (February 4, 2019)
   65       DHS statbooks, FY 2012-2017
            Jeremy Wallace, Harris County pushes back against state’s call for voter purge,
   66
            Chron (Jan. 28, 2019)
            Hank Murphy, Letters go out to 21 Wood County voters inquiring about citizenship
   67
            (Feb. 6, 2019)


Dated: February 11, 2019                          Respectfully Submitted,

                                                  MEXICAN AMERICAN LEGAL
                                                  DEFENSE AND EDUCATIONAL FUND
                                                  By: /s/ Nina Perales
                                                  Nina Perales (Tex. Bar No. 24005046);
                                                  Attorney-in-Charge
                                                  Ernest I. Herrera (Tex. Bar No. 24094718)
                                                  (SD of Tex. Bar No. 2867694)
                                                  Alejandra Ávila (Tex. Bar No. 24089252)

                                              4
Case 5:19-cv-00159-FB Document 6 Filed 02/11/19 Page 5 of 5



                                 (SD of Tex. Bar No. 2677912)
                                 Jack Salmon (Tex. Bar No. 24068914)
                                 (SD of Tex. Bar No. 1130532)
                                 110 Broadway, Suite 300
                                 San Antonio, Texas 78205
                                 Phone: (210) 224-5476
                                 Facsimile: (210) 224-5382
                                 Email: nperales@maldef.org

                                 Attorneys for Plaintiffs




                             5
